DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on March 25, 2021.
Claims 1 – 4, and 6 – 22 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on March 25, 2021 and April 30, 2021 have been considered. Signed copies of the corresponding 1449 form have been included with this office action. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0042] contains at least two typos where “Fig. 3C” has been indicated, but it appears to be referring to Fig. 13C.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites the limitation wherein the inactive fiber is TENCEL. TENCEL is understood to be a trademark. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe fibers and, accordingly, the identification/description is indefinite. See MPEP 2173.05(u). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 - 3 and  6 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Goktepe (US20210198817A1).
As per claims 1, 8 and 15, Goktepe teaches:
A textile comprising an active fiber and an inactive fiber, wherein the active fibers contract relative to the inactive fibers upon exposure to an increase in temperature (Fig. 23A – Fig 23C show a representative knit structure wherein actuator fibers, represented 2302 are co-knit with non-actuating fibers, represented by 2303. The Figures show, and [0276] of Goktepe teaches, that “[t]he inserted warp yarn is made of homochiral mandrel-coiled actuators that contract when heated, which leads to a significant change in fabric shape and morphology.”)
Regarding the particularly claimed knit patterns in claims 1 and 6 – 20, Goktepe does not specifically teach the claimed knit pattern. However, Goktepe teaches a smart textile that can control its porosity, shape, texture, loft, stiffness, or color by temperature change by using polymer fiber torsional and tensile actuators ([Abstract]). These changes can be accomplished by contraction of the polymer fibers, including the buckling of yarns ([Abstract]). These resulting textiles have regions that contain the fibers and that actuate by contracting and areas that are non-actuating because they do not include the fibers ([0020]). These fabrics can also achieve a color change by torsional actuation of the dual-colored or multi-colored actuating polymer fiber ([0050]). The actuating fibers deform upon temperature increases which results in a color change in the fabric ([0279]). This color change is show in Figs. 25A – 25C. The fabrics can be knit and different shapes of the actuating region and different shapes of the created pores can be easily fabricated by persons skilled in the art by choosing different knitting patterns to incorporate polymer fiber actuators ([0256]). Given these teachings and the similar objective of the instant application, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to co-knit a pattern with an active fiber and an inactive fiber in a pattern such as that claimed, which appears to be a combination of well-known patterns, motivated by the desire to predictably produce a fabric that changes porosity, shape, texture, loft stiffness or color by temperature change, based on the desired characteristics and application ([Abstract]).
As per claims 2 and 3, Goktepe teaches:
Wherein the active fiber is a thermoplastic polyethylene that contracts upon exposure to an increase in temperature ([0213]: “Commercially-produced polyethylene and nylon fibers are important [actuator] precursors, since they combine reversible fiber-direction thermal contraction, large volumetric thermal expansion, and large anisotropy in thermally-induced dimension changes to provide enhanced muscle stroke.”)
As per claim 21, Goktepe teaches:
Wherein the active fibers are knit or woven together in higher proportion with each other than with inactive fibers at locations that change knit or weave gauge as a function of temperature than at locations that exhibit little or no change of knit or weave effective gauge as a function of temperature (Figs. 15A - 15D show a representative woven pattern where that the middle region, which contains active fibers 1501 changes porosity in the fabric by opening the pore between the two elements under exposure to temperature ([0252 – 0253]). This is in comparison to the end regions which consist only of passive fibers 1502, and show little porosity change as a function of temperature in between Figs. 15A and 15B.)
As per claim 22, Goktepe teaches:
Wherein the active fiber is confined to a portion of the textile ([0252]: “Figs. 15A – 15B show a woven fabric consisting of non-actuating regions and actuating regions.”)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Goktepe (US20210198817A1) as applied to claims 1 – 3 and 5 – 20 above, in view of Salzmann (US20200165122).
As per claim 4, Goktepe teaches that the fabrics produced can consist of actuating and non-actuating fibers ([0276]). Goktepe does not teach what materials the non-actuating fibers may be. Goktepe does not teach:
Wherein the inactive fiber is cotton, polyester, rayon, TENCEL, wool, silk or bamboo
Salzmann teaches a textile composite that has a heat shrinking component and a non-heat shrinkable yarn ([0186]). Salzmann teaches that the non-heat shrinkable yarn preferably comprises natural fibers or natural yarns, preferably cotton or wool yarns ([0187]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the natural fiber such as the claimed cotton and wool fibers as the non-actuating fibers in Goktepe because Salzmann establishes that these fibers are predictably suitable for use in textile applications where a heat shrinkable yarn is included ([0186 – 0187]). 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789